 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAELLA C. ALFARO BUTTANY,                     No. 2:19-cv-2063 MCE AC (PS)
12                       Plaintiff,
13           v.                                        ORDER
14    GREYHOUND CORPORATION,
15                       Defendant.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On November 1, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within twenty-one days. ECF No. 3. Plaintiff has

22   not filed objections to the findings and recommendations.

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed November 1, 2019, ECF No. 3, are

27   ADOPTED in full;

28          2. Plaintiff’s request to proceed in forma pauperis, ECF No. 2, is GRANTED;
                                                       1
 1         3. The Complaint, ECF No. 1, is DISMISSED for lack of federal jurisdiction;

 2         4. Leave to amend is DENIED as amendment would be futile; and

 3         5. The Clerk of the Court is directed to close the case.

 4         IT IS SO ORDERED.

 5   Dated: February 4, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
